DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
  Applicant’s election without traverse of claims 1 through 15 in the reply filed on 4/7/22 is acknowledged.
 Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the Mis” in line 3.  The examiner suggests “the M is”. 
  Appropriate correction is required.   
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recite “the length of the contiguous region of the active regions for the set of power switches is at least 1.1 x M x N and less than or equal to 1.4x MxN, where the Mis a number of power switches of the set of power switches and the N is larger than four times the distance” in lines 1 through 4.
First, M is “a number of power switches of the set of power switches”, 0 is a number, therefore the length can equal 0.  Further, N is larger than 4 times the distance, an open-ended range that includes infinity, therefore length is less than infinity.  According to the claim language the length of the contiguous region is at least 0 and not greater than infinity.  Further, assuming that the set of power switches comprises M switches instead of M being a subset number of switches, the range still comprises overlapping open-ended ranges.  MPEP 2173.05(c)I.
For the purpose of examination, the length will be understood to be at least 0.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 9, 13, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Then (US 2021/0358901).
Regarding claim 1.
Then teaches an integrated circuit comprising: a first layer including a first metal rail (M1,drain finger) extending in a first direction; a second layer (III-N) above the first layer (M1,drain finger) along a second direction perpendicular to the first direction (fig 2a,b,4e), wherein the second layer includes active regions for a set of power switches, wherein the active regions of the set of power switches are connected to form a contiguous region extending in the first direction (fig 2a,b), wherein the first metal rail (M1,drain finger) is electrically coupled to one or more of the active regions through one or more via contacts (V0); and a third layer (M1’) above the second layer along the second direction, wherein the third layer includes a second metal rail (M1’) electrically coupled to one or more of the set of power switches through one or more additional via contacts (V0’) (paragraph 18-26) (fig 4f). 
  
    PNG
    media_image1.png
    370
    621
    media_image1.png
    Greyscale

  Regarding claim 2.
 Then teaches a third metal rail (M1,drain finger) separated from the first metal rail (M1,drain finger) by a distance along the first direction (fig 2a), wherein the second layer further includes another active region separated from the contiguous region of the active regions of the set of power switches (fig 2a), wherein the third metal rail is electrically coupled to the another active region through a via contact, wherein a length of the contiguous region of the active regions for the set of power switches along the first direction is at least four times the distance.  
 
    PNG
    media_image2.png
    653
    1006
    media_image2.png
    Greyscale

  Regarding claim 3.
Then teaches the length of the contiguous active region is at least 0 (fig 2a,3b)
 Regarding claim 7. 
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 8.
Then teaches an integrated circuit comprising: a first layer (M1) including a first metal rail (drain finger) and a second metal rail (drain finger) separated by a distance (fig 2a) along a first direction; a second layer (III-N) above the first layer (M1) along a second direction perpendicular to the first direction (fig 4f), wherein the second layer includes a first active region of one or more first transistors and a second active region of one or more second transistors, wherein the first metal rail (M1,drain finger) is electrically coupled to the first active region through a first via contact (V0), wherein the first active region has a length along the first direction larger than four times the distance (fig 2a); and a third layer (M1’) above the second layer (III-N) along the second direction, wherein the third layer includes a third metal rail electrically coupled to the first active region through a third via contact (V0’) (paragraph 18-26) (fig 4f).

 
    PNG
    media_image3.png
    368
    514
    media_image3.png
    Greyscale

  
    PNG
    media_image4.png
    648
    1002
    media_image4.png
    Greyscale

Regarding claim 9. 
Then teaches the first metal rail (M1) provides a supply voltage to a source region of a transistor within the first active region through the first via contact (V0), wherein a drain region of the transistor within the first active region provides a regulated voltage of the supply voltage to the third metal rail (M1’) through the third via contact (V0’) (fig 2f) (paragraph 22-24).
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Source and drain regions are structurally and functionally the same (paragraph 22).
Regarding claim 13.
Then teaches the first metal rail (M1,drain finger) extends in the first direction, wherein the second metal rail (M1,drin finger) extends in the first direction (figure 2a). 
 Regarding claim 14.
Then teaches a first area of the integrated circuit includes a plurality of components of a cell and a second area of the integrated circuit includes the plurality of components of the cell, wherein the first area includes a first portion of the first active region, wherein the second area includes a second portion of the first active region, wherein an end of the first portion of the first active region in the first area abuts an end of the second portion of the first active region in the second area.
 

    PNG
    media_image5.png
    635
    1010
    media_image5.png
    Greyscale

  Regarding claim 15.
 Then teaches the first area includes a first portion of the first metal rail (M1,drain finger) and the second area includes a second portion of the first metal rail (M1,drain finger), wherein an end of the first portion of the first metal rail in the first area abuts an end of the second portion of the first metal rail in the second area (fig 2a). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 4, 5, 6, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then (US 2021/0358901) as applied to claim 1 and further in view of Shen (US 2005/0017299).
    Regarding claim 4
The teaches element of the claimed invention above 
 Then further teaches a fourth layer (interconnect), the first layer (M1) above the fourth layer along the second direction (fig 4f) (paragraph 34).
 
 
    PNG
    media_image6.png
    410
    543
    media_image6.png
    Greyscale

 Then does not teach the structure of the interconnect layer.
Shen teaches an interconnect layer includes a plurality of third metal rails (160,170) extending in a third direction (Y) orthogonal to the first direction (X) and the second direction (Z) (fig 1a), wherein one of the plurality of third metal rails is electrically coupled to the first metal rail (140,150) through one or more via contacts (162,182) (fig 1a) (paragraph 22-30).

 
    PNG
    media_image7.png
    377
    472
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide additional layers of metalization in order to distribute power form external leads across the area of the structure thereby connecting integrated devices (Shen paragraph 5,9). 
  Regarding claim 5.
Shen teaches the one of the plurality of third metal rails (160,170) provides a supply voltage to one or more of the set of power switches (130) through the first metal rail (140) (fig 1a).
Regarding claim 6.
Shen teaches a fifth layer (160,170) above the third layer (140,150) along the second direction, wherein the fifth layer includes a fourth metal rail (160) electrically coupled to the second metal rail through (140) one or more via contacts (162) (fig 1a) (paragraph 18-34)  
 
    PNG
    media_image7.png
    377
    472
    media_image7.png
    Greyscale

 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
 Regarding claim 10.
Shen teaches a fourth layer (160,170), the first layer above (140,150) the fourth layer (160,170) along the second direction, wherein the fourth layer includes a plurality of fourth metal rails (160,170) extending in a third direction (Y) orthogonal to the first direction and the second direction, wherein one of the fourth metal rails is electrically coupled to the first metal rail through a fourth via contact (162,172) (fig 1a).

 
    PNG
    media_image8.png
    456
    535
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to provide additional rails of metalization in order to distribute power form external leads across the area of the structure thereby connecting integrated devices (Shen paragraph 5,9). 
   Regarding claim 11. 
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 12.
Shen teaches a fifth layer (160,170) above the third layer (140,150) along the second direction (Z), wherein the fifth layer includes a fifth metal rail (170) electrically coupled to the third metal rail (150) through a fifth via contact (152) (fig 1a) (paragraph 18-22), wherein a drain region of the transistor within the first active region provides a regulated voltage of a supply voltage to the fifth metal rail through the third via contact, the third metal rail, and the fifth via contact. (paragraph 18-22)
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817